People v Tambriz (2018 NY Slip Op 04364)





People v Tambriz


2018 NY Slip Op 04364


Decided on June 13, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 13, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
VALERIE BRATHWAITE NELSON, JJ.


2016-00807

[*1]People of State of New York, respondent,
vGuillermo Tambriz, appellant.


Seymour W. James, Jr., New York, NY (Ellen Dille of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Morgan J. Dennehy of counsel; Masha Simonova on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the Supreme Court, Kings County (Miriam Cyrulnik, J.), dated December 15, 2015, which, after a hearing, designated him a level two sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
In this proceeding under the Sex Offender Registration Act (see Correction Law § 168 et seq.), the defendant challenges the assessment of 20 points under risk factor 3 of the risk assessment instrument (number of victims). We find no basis to overturn the Supreme Court's assessment of points under this risk factor. The evidence at the hearing, which included, among other things, the felony complaint and the presentence report, constituted clear and convincing evidence that there were two victims (see People v Mingo, 12 NY3d 563, 572; People v Alas, 140 AD3d 841, 841; People v Arocho, 130 AD3d 996, 997; People v DeJesus, 127 AD3d 1047, 1047; People v Patronick, 117 AD3d 1018, 1019; People v Dash, 111 AD3d 907, 908). Since the assessment of a total of 80 points on the risk assessment instrument was appropriate, we agree with the court's designation of the defendant as a level two sex offender.
BALKIN, J.P., AUSTIN, SGROI and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court